DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The use of the trademark Intel: p. 2, par 2 and p. 5, par 2; JavaScript, Forth, or Python: p. 10, par 1; p. 77, par 1; p. 20, par 1: Linux; p. 151, par 3: Fortran, Pascal, Ada, Java, VBscript, and Shell:  have been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology. For example, INTEL, AMD, JAVASCRIPT, FORTH, PYTHON, FORTRAN, PASCAL, ADA, JAVA, VBSCRIPT, and SHELL.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks. Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Peterson et al, hereinafter (“Peterson”), US Patent (9,230,112 B1), in view of Hatakeyama, US PG Publication (20060179302 A1), was submitted in 0/20/2020 IDS.
Regarding claims 1 and 12, Peterson teaches a system, comprising and a method for performing an initial instruction fetch, comprising: 
one or more system processors; [Peterson, Col 14, lines 66: application processor unit 860]
an external memory coupled to the secure boot logic and accessible to the secure boot logic; [Peterson, Col 6, lines 1-10: FPSoC  system 200 includes an FPSoC 210 chip coupled to an external memory 210 chip or die (an external memory); where the external memory 210 may be packaged with FPSoC 200 system. Col 6, lines 59-62: an I/O multiplexer (“MIO) 221, a memory interface (“I/F'), such as for example a flash memory I/F 222, a central interconnect 223, an on-chip random access memory (“OCM) interconnect 226, OCM 227, and boot read-only memory (“ROM) 228. Col 7, lines 15-16: Boot ROM 228 may include boot ROM code or boot code 229 (secure boot logic). Col 9, lines 4-8: Security for field programmable system-on-chip (“FPSoC”) system 200, as shown in Fig. 2, provides locking access to boot subsystems when such boot subsystems are not being used in an authorized boot operation. Along those lines, hardware resources including boot ROM 228 settings used to auto-lock boot subsystem at power-up.] and
one or more non-volatile memory chips coupled to the secure boot logic and accessible to the secure boot logic, wherein the one or more non-volatile memory chips are not accessible to the one or more system processors; [Peterson, Col 4, lines 38-40 and 45-49: Complex programmable logic device (CPLD) includes two or more function blocks; where configuration data is typically stored on-chip in non-volatile memory, then downloaded to volatile memory as part of an initial configuration (programming) sequence. Peterson, Col 15, lines 47-50: Isolation and access control may be used for embedded device security or computer security, for example accessing/locking boot subsystems of either PS 300 or PL 350]
wherein the secure boot logic is configured, in response to the reset of the system, to copy system boot code from the one or more non-volatile memory chips to the external memory; [Peterson, **col 17, lines 5-18 and 25-27: An out-of-software-reset state at state 602, a secure enable may be kept where access to boot ROM code may be activated. After coming out of a reset state for execution of boot ROM code 229 from boot ROM 228 (one or more non-volatile memory chips), at 604. At 605, JTAG activation determined and JTAG debug tool uploads code into OCM and/or external RAM (copy system boot code ...external memory). Examiner interprets the upload of the code as analogous to the copy system boot code into the external memory]
wherein at least one of the one or more system processors is configured, subsequent to the reset of the system, to perform an initial instruction fetch referencing the copy of the system boot code in the external memory. [Peterson, Col 9, lines 10-13 and 24-26 PS 300 and PL 350 which can be chained independently or concatenated; Col 10, lines 5-12 initial boot stages]
[See Peterson, Col 7, lines 39-42: FPSoC 220 is generally parsed into a processing system portion (“PS) 300 and a programmable logic portion (“PL) 350. PS 300 may include NVM controllers 302, memory controller 307, a boot ROM 228]; however, Peterson fails to explicitly teach but Hatakeyama teaches secure boot logic, independent of the one or more system processors, comprising immutable hardware and at least one boot processor; [Hatakeyama, Fig. 1 and ¶¶0007, 0025, and 0027-0028: The storage medium/secure boot ROM 110 is preferably a secure device, such as a permanently programmable ROM that contains encrypted boot code and/or other data useful in initializing and/or booting up a processor. Apparatus 100 is preferably operable to permit the processor 102 to boot-up in a secure fashion during which unauthorized entities may not tamper with the boot process.]
wherein the immutable hardware of the secure boot logic is configured, in response to a reset of the system, to securely boot the at least one boot processor; [Hatakeyama, ¶0039: At action 210, the other processors (e.g., the processors 102 that were not booted in a secure fashion as discussed hereinabove with respect to FIGS. 1-2), are prevented from moving forward in their boot-up processes until the processor that has been securely booted issues a signal indicating that such processes may move forward. By way of background, during the initial power-on reset (action 200, FIG. 2) in accordance with conventional techniques, the boot code and other configuration data is read from the boot ROM 114 and stored in a hardware register (not shown) in each of the processors 102]

 
Regarding claims 2 and 13, the combination of Peterson and Hatakeyama teach claim 1 as described above.
Peterson teaches wherein the system boot code in the external memory appears in an address space of the at least one of the one or more system processors at a location where a boot read only memory (ROM) is expected. [Peterson, Col 11, lines 45-48: FPSoC 220 runs 45 one or more boot loaders to move partitions from NVM to locations, such as for example addresses in memory which may or may not be specified in image 420]
 
Regarding claims 3 and 14, the combination of Peterson and Hatakeyama teach claim 3 as described above.
wherein the secure boot logic is configured to control mapping of at least a portion of the external memory into the address space of the at least one of the one or [Peterson, Col 13, lines 50-57: Watchdog timers may be used to ensure that reset, initialization, and phase-locked loop (“PLL) operations start up and run as expected. Boot ROM code 229 may verify; BH specifies an execute-in-place (XIP) operation and a secure boot, FPSoC 220 may transition into a secure lock-down.]
 
 Regarding claims 4 and 15, the combination of Peterson and Hatakeyama teach claim 1 as described above.
However, Peterson fails to explicitly teach but Hatakeyama teaches wherein the secure boot logic is configured to determine when to allow the initial instruction fetch to complete. [Hatakeyama, ¶0039: the processor that has been securely booted issues a signal indicating that such processes may move forward. By way of background, during the initial power-on reset]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a methods and apparatus for providing a secure booting sequence in a processor of Hatakeyama before him or her by including the teachings of a secured booting of a field programmable system-on-chip including authentication of a first stage boot loader to mitigate against differential power analysis of Peterson. The motivation/suggestion would have been obvious to try to modify the system of FPSoC 220 of Peterson by adding an apparatus that carries out secure boot-up process in accordance with conventional techniques by Hatakeyama [Hatakeyama, ¶¶0027-0028].  
Regarding claims 5 and 16, the combination of Peterson and Hatakeyama teach claim 4 as described above.
However, Peterson fails to explicitly teach but Hatakeyama teaches wherein the secure boot logic is configured to hold the one or more system processors in a reset state to prevent a start of the initial instruction fetch. [Hatakeyama, ¶0030: unauthorized efforts to prevent the invocation of the secure mode will be permitted by the processor 102]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a methods and apparatus for providing a secure booting sequence in a processor of Hatakeyama before him or her by including the teachings of a secured booting of a field programmable system-on-chip including authentication of a first stage boot loader to mitigate against differential power analysis of Peterson. The motivation/suggestion would have been obvious to try to modify the system of FPSoC 220 of Peterson by adding an apparatus that carries out secure boot-up process in accordance with conventional techniques by Hatakeyama [Hatakeyama, ¶¶0027-0028].  
 
Regarding claims 6 and 17, the combination of Peterson and Hatakeyama teach claim 1 as described above.
Peterson teaches wherein the secure boot logic is configured, prior to the at least one of the one or more system processors completing the initial instruction fetch, to [Peterson, p. 9, ¶3: processors usually boot directly from the non-volatile memory (i.e. flash chip); where at reset the processors typically start executing at the known address, which is, e.g. hardwired to refer to a physical address in the flash chip.]
 
Regarding claims 7 and 18, the combination of Peterson and Hatakeyama teach claim 6 as described above.
Peterson teaches wherein the at least one boot processor is configured to control the copy of the system boot code from the one or more non-volatile memory chips to the external memory. [See Peterson, Col 6, lines 1-10: FPSoC system 200 includes an FPSoC 210 chip coupled to an external memory 210 chip or die (an external memory); where the external memory 210 may be packaged with FPSoC 200 system. Col 6, lines 59-62: an I/O multiplexer (“MIO) 221, a memory interface (“I/F'), such as for example a flash memory I/F 222, a central interconnect 223, an on-chip random access memory (“OCM) interconnect 226, OCM 227, and boot read-only memory (“ROM) 228. Col 7, lines 15-16: Boot ROM 228 may include boot ROM code or boot code 229 (secure boot logic). Col 9, lines 4-8: Security for field programmable system-on-chip (“FPSoC”) system 200, as shown in Fig. 2, provides locking access to boot subsystems when such boot subsystems are not being used in an authorized boot operation. Along those lines, hardware resources including boot ROM 228 settings used to auto-lock boot subsystem at power-up.]
           Regarding claims 8 and 19, the combination of Peterson and Hatakeyama teach claim 1 as described above.
Peterson teaches wherein the system boot code comprises a bootloader.  [Peterson, Col 6, lines 10-11: NVM memory 210 may be used to store boot image including a bootloader 211]
 
Regarding claims 9 and 20, the combination of Peterson and Hatakeyama teach claim 8 as described above.
Peterson teaches wherein the system boot code comprises a kernel. [Peterson, Col 10, lines 13-15: FSBL 211 loads subsequent images including secondary stage bootloader (SSBL) at a u-Boot or U-Boot, an Operating system (OS) like Linux (a kernel).]
 
Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al, hereinafter (“Peterson”), US Patent (9,230,112 B1), in view of Hatakeyama, US PG Publication (20060179302 A1), was submitted in 0/20/2020 IDS, in view of Zimmer et al, hereinafter (“Zimmer”), US PG Publication (20050262571 A1).
 
Regarding claim 10, the combination of Peterson and Hatakeyama teach claim 1 as described above.
However, the combination of Peterson and Hatakeyama fail to explicitly teach but Zimmer teaches comprising a southbridge, wherein the southbridge comprises the  [Zimmer, Fig. 1 and ¶0020:  Input/Output (I/O) controller hub (ICH) 116 via a bus 118. The ICH 116, which is commonly referred to as the "Southbridge, provides a hardware interface to various I/O buses, ports and devices, depicted as items 120. ¶¶0021 and 0033: The ICH 116 coupled to the firmware hub 126 via a low pin count (LPC) bus 128; which include the BIOS boot block 130 (immutable).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Peterson and Hatakeyama before him or her by including the teachings of a system and method to support platform firmware as a trusted process of Zimmer. The motivation/suggestion would have been obvious to try to modify the system of FPSoC 220 of Peterson by adding a southbridge components that assist in interconnecting data and control lines for data exchange in a trusted processes [Zimmer, ¶¶0021-0022 and 0033].  
 Regarding claim 11, the combination of Peterson and Hatakeyama teach claim 1 as described above.
comprising: 
However, the combination of Peterson and Hatakeyama fail to explicitly teach but Zimmer teaches a southbridge, wherein the secure boot logic is included a chip separate from the southbridge and coupled to one or more external input/output (I/O) interfaces of the southbridge. [Zimmer, Fig. 1 and ¶0020:  Input/Output (I/O) controller hub (ICH) 116 via a bus 118. The ICH 116, which is commonly referred to as the "Southbridge, provides a hardware interface to various I/O buses, ports and devices, depicted as items 120. ¶¶0021 and 0033: The ICH 116 coupled to the firmware hub 126 (a chip separate from the southbridge) via a low pin count (LPC) bus 128; which include the BIOS boot block 130 (immutable). ]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Peterson and Hatakeyama before him or her by including the teachings of a system and method to support platform firmware as a trusted process of Zimmer. The motivation/suggestion would have been obvious to try to modify the system of FPSoC 220 of Peterson by adding a southbridge components that assist in interconnecting data and control lines for data exchange in a trusted processes [Zimmer, ¶¶0021-0022 and 0033].  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hadley (20140189340 A1) teaches a secure boot information with validation control data specifying a validation technique
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sakinah White Taylor/Examiner, Art Unit 2497